Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), 
which papers have been placed of record in the file. 

Claim Rejections - 35 USC § 112
Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, applicants recited “at least one multifunctional polyol component having a plurality of reactive hydroxyl groups;” the claim then goes on to limit the polyol to “wherein the polyester polyol has Tg..” without having identified whether the multifunction polyol is a polyester and whether the multifunction polyol includes other types of polyols other than polyester polyol. Importantly, note that polyether, polyester, polybutadiene, polycarbonate and polyacrylate polyols are all multifunction polyols. See also MPEP 2173.05 (e) Lack of Antecedent Basis. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5, 7, 8, 11, 12, 15-17, 21is/are rejected under 35 U.S.C. 103 as being unpatentable over WO02014191503 note t page 1 lines 23 and 33; page 3 lines 19-24; in view of WO2017070820 pages 1,2 and pages 6, lines 26-29, p. 7, lines 1-15; further in view of WO00212407 see abstract.

Applicants claim 1 is directed to a two-component polyurethane coating composition comprising:

-at least one multifunctional isocyanate component having a plurality of reactive
isocyanate groups, wherein the isocyanate index is greater than about 1.5;

-at least one multifunctional polyol component having a plurality of reactive
hydroxyl groups; wherein the polyester polyol has Tg of about 25C to -70C; and

-at least one catalyst capable of catalyzing formation of allophanate or biuret by
reaction of the isocyanate component with urethane or urea present on the surface of a
coated article.



WO02014191503 discloses an anti-microbial polyurethane coatings, to a method for producing the same and to the use thereof. Specifically the reference is directed to a two-component polyurethane coating compositions comprising polyisocyanate
(A); a hydroxyl-containing polyacrylate (polyacrylate polyols) 
(B); organic solvent (E).
With regard to applicants’ claimed “a two-component polyurethane coating composition” , the primary reference also mentions applying said coating composition in laminating, i.e. a technique of manufacturing a composite material having multiple layers. According WO02014191503, the thickness of such a layer to be cured can be from 0.1 um to several mm, preferably from 1 to 2000 um.
With regard to the applicants “-at least one multifunctional isocyanate component having a plurality of reactive isocyanate groups, wherein the isocyanate index is greater than about 1.5”, accordingly, the polyisocyanates (A) of the reference  to which the monomeric isocyanates can be oligomerized are generally characterized by the average NCO functionality of such compounds that is generally at least 1.8, and may be up to 8, preferably 2 to 5 and particularly preferably 2.4 to 4. Note also on page 3 lines 19-24, the reference discloses that “In principle, higher isocyanates having an average of more than 2 isocyanate groups are also considered. For example, triisocyanates such as triisocyanatononane, 2'-isocyanate to ethyl (2,6-diisocyanatohexanoate), 2,4,6-triisocyanatotoluene, triphenylmethane triisocyanate or 2,4,4'-triisocyanatodiphenyl ether or the mixtures of di-, tri- and higher Polyisocyanate, for example, by phosgenation of corresponding aniline / Formaldehyde condensates are obtained and represent methylene bridges containing polyphenyl polyisocyanates.”
With regard to the multifunctional polyol component…”, note that WO02014191503 discloses that the polyol is a polyacrylate polyol. It should be noted that polyacrylate is a polymer comprising esters of acrylic acid, methacrylic acid or cyanoacrylic acid.  Additionally, the reference also discloses that the polyacrylate polyols having the glass transition temperature of 17C, of -7C. Note also that Polyol B1 used in the reference is Joncryl® 945, a commercially available polyacrylate polyol from BASF SE, Ludwigshafen, having an OH number of 140 mg / KOH / g and a glass transition temperature of 17 ° C.  
Lastly, WO02014191503 describes the formation of biuret urethane and/or allophanate groups in the presence of suitable catalysts. Moreover, with regard to the catalysts, note that the reference discloses that the urethane and / or allophanate groups containing polyisocyanates having aromatically, aliphatically or cycloaliphatically bonded, preferably aliphatically or cycloaliphatically bonded isocyanate groups, such as by reacting excess amounts of diisocyanate, for example hexamethylene diisocyanate or isophorone diisocyanate, with monohydric or polyhydric alcohols. These urethane and / or allophanate-containing polyisocyanates generally have an NCO content of 12 to 24 wt .-% and an average NCO functionality of 2.0 to 4.5. Such polyisocyanates containing urethane and / or allophanate groups can be used uncatalyzed or, preferably, in the presence of catalysts such as ammonium carboxylates or hydroxides, or allophanatization catalysts, e.g. Bismuth, cobalt, cesium, Zn (II) or Zr (IV) compounds, each in the presence of mono-, di- or polyvalent, preferably monohydric alcohols. 
The polyisocyanates containing isocyanurate groups may to a lesser extent also contain urethane and / or allophanate groups, preferably with a content of bound alcohol of less than 2% based on the polyisocyanate. Uretdione group-containing polyisocyanates having aromatically, aliphatically and / or cycloaliphatically bonded isocyanate groups, preferably aliphatically and / or cycloaliphatically bonded and in particular those derived from hexamethylene diisocyanate or isophorone diisocyanate. Uretdione diisocyanates are cyclic dimerization products of diisocyanates.
Thus, the reference WO02014191503 discloses a two component polyurethane coating composition comprising the same moieties as claimed. The reference does not label the polyol as a “polyester” polyol per se nor does the reference disclose the specific Tg range units of 25C to -70C as claimed. However, as noted above, polyacrylate is a polymer comprising esters of acrylic acid, methacrylic acid or cyanoacrylic acid.  Moreover, in view of the 35 USC § 112 rejection above, it is not readily apparent whether applicants’ recited “multifunctional polyol” is limited to polyester polyol or is inclusive of the accepted definition as known in the art. Again, as noted above, polyethers, polyester polybutadiene, polycarbonate and polyacrylate polyols are all multifunction polyols. With regard to the exact Tg range, the reference also discloses that the polyacrylate polyols having the glass transition temperature of 17C, of -7C. Note that the Tg of the reference falls within the range which is claimed and would naturally flow there from.  Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ particular index and Tg and/or parameters as known in the art, since the primary reference discloses a Tg which falls within that which is claimed and it is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 U.S.P.Q. 33 (C.C.P.A. 1937). In re Russell, 439 F.2d 1228, 169 U.S.P.Q. 426 (C.C.P.A. 1971). One would have been motivated to employ particular amounts and/or parameters as known in the art, since, generally, it is prima facie obvious to determine workable or optimal values within a prior art disclosure through the application of routine experimentation. See In re Aller, 105 USPQ 233, 235 (CCPA 1955); In re Boesch, 205 USPQ 215 (CCPA 1980); and In re Peterson, 315 F.3d 1325 (CA Fed 2003). 
With regard to claim  2, note the discussion above and page 1 lines 23 and 33.

With regard to claim 3 , note the discussion above and page 3 lines 19-24.

With regard to claim  4, note page 15 line 3.

With regard to claim  5, note page 15 line 3.

With regard to claim  6, note pages 6 and 7. 

With regard to claim 7 , note page 6 lines 25-30.

With regard to claim  8, note page 3 lines 27-40.

With regard to claim  9, note page 7 line 24. 

With regard to claim  10, note page 7 line 4-14. 

With regard to claim  11, note page 11 in entirety.

With regard to claim  12, note page 11 in entirety.
. 
With regard to claim  13, note page 12 lines 23, 26 and 28.

With regard to claim  14, note that the reference does not disclose the grade of the coating. The technique of manufacturing a composite material having multiple layers is well known in the art.  The reference discloses, the thickness of such a layer to be cured can be from 0.1 um to several mm, preferably from 1 to 2000 um. Hence, since the reactants, conditions and parameters used appear to be the same, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ particular amounts and/or parameters as known in the art necessary to achieve a product with the adhesion grade desired including the grade of the coating composition would have an ASTM D3359. For example, WO2017070820 discloses a polyurethane adhesive composition and a method of using it in making laminates (p. 1,2). Said adhesive composition is applied onto the surface of substrates including
metal foils, polyester films, and nylon films (p. 6, lines 26-29, p. 7, lines 1-15).
Consequently, one would have been motivated to employ adhesive to achieve the adhesion grade as claimed since such would afford a coating that is durable. 
With regard to claims  15, and 16, and 17,  note page 12 line 21 and 22 state that “at least one coating composition being applied to the substrate with a desired thickness, which implies that a layered coatings may be produced using the composition of the reference, i.e. more than one coating. Since each of the reactants, conditions and parameters used appear to be the same, the use of a tie coating would have been obvious to one desiring more than one layer of the composition. Note for example, WO00212407 describes using said polyurethane coating composition as a base and/or topcoat.  More particularly, WO00212407 discloses a coating system based on polyurethane dispersions, which is obtainable by a polyol component (polyester polyols) (A) and one or more a polyisocyanate component (B) comprising at least one polyisocyanate (polyisocyanate derivative and/or polyisocyanate group) and if necessary in the presence of a catalyst. WO00212407 describes using said polyurethane coating composition as a base and/or topcoat. And as noted above,  WO2017070820 discloses a polyurethane adhesive composition and a method of using it in making laminates (p. 1,2). Said adhesive composition is applied onto the surface of substrates including metal foils, polyester films, and nylon films, see page 6, lines 26-29, and page 7, lines 1-15. Consequently, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use the composition within a layered system which has a base coat, adhesive and a top coat.  Moreover, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ a tie coating in order to improve adhesion to another layer of the composition coating thereon, since generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended purpose. See Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945). (Selection of solvent having boiling point and vapor pressure properties recognized as being ideal for printing inks into printing ink compositions found obvious on its face). See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). (Selection of a known plastic to make a plastic container found obvious on its face). 
 With regard to claims 18, 19 and 20, note page 12 which discloses the context of the present specification, a coating composition is understood as meaning a mixture of at least the components which is provided for coating at least one substrate for the purpose of forming a film and, after curing, a tack-free coating. Since the “system” of the reference includes at least one coating, a curing and a tack-free coating, the system of the reference reads on a first coating which is an aged polyurethane and another coating or tack-free coating which may be considered the top coating.

With regard to claim 21 , note  page 12 discloses that “The thickness of such a layer to be hardened may be from 0.1 μm to several mm, preferably from 1 to .mu.m, and in particular at most 1% by weight, based on the total weight of the coating composition (freed and devolatilized) 2,000 μηη, more preferably 5 to 200 μηη, very particularly preferably from 5 to 60 μηη (based on the paint in the state in which the solvent is removed from the paint) .” which reads on applicants claims.  In conclusion,  in view of the above, there appears to be no significant difference between the reference(s) and that which is claimed by applicant(s). Any differences not specifically mentioned appear to be conventional. Consequently, the claimed invention cannot be deemed as unobvious and accordingly is unpatentable.

Information Disclosure Statement
Note that any future and/or present information disclosure statements must comply with 37 CFR § 1.98(b), which requires a list of the publications to include: the author (if any), title, relevant pages of the publication, date and place of publication to be submitted for consideration by the Office. 
Improper Claim Dependency
Prior to allowance, any dependent claims should be rechecked for proper dependency if independent claims are cancelled. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRESSA M BOYKIN whose telephone number is (571)272-1069.  The examiner can normally be reached on M-F 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Terressa Boykin/Primary Examiner, Art Unit 1765